MEMORANDUM**
Petitioner Alessandro Fei petitions for review of the Board of Immigration’s denial of his motion to reconsider his request for voluntary departure. This court does not have jurisdiction to review the Board’s decision to deny voluntary departure. See INA § 240B(f) (“No court shall have jurisdiction over an appeal from a denial of a request for an order of voluntary departure under subsection (b)”); Alvarez-Santos v. INS, 332 F.3d 1245 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.